Detailed Action
This is a non-final Office action in response to communications received on 12/6/2019.  Claims 3-10, 12-13, 15-16 and 18-24 were amended via preliminary amendment filed 12/6/2019. Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 12/6/2019 are acknowledged.

Foreign Priority Date
The foreign priority filing date of 6/7/2017 is recognized.

Preliminary Amendment
Preliminary Amendment, filed 12/6/2019, is recognized.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the claim recites “assembling large blocks with each block having a size of at least 2 megabytes”. It appears from the specification and claim language that it is in fact the “large blocks” and not the “blocks” in general which are meant to be 2 Megabytes or greater. Examiner recommends amending the claim to large block having a size of at least 2 megabytes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 19 recites a “computer readable storage medium”  Applicant’s Specification does not explicitly define “computer readable storage medium” to hardware.  Notable absent from Applicant’s Specification is any definition of the computer readable medium that explicitly limits it to hardware.  Pending claims are interpreted as broadly as their claims reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called machine readable medium and other such variations) which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-11, 13-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 2016/0342977 A1).
 Regarding claim 1, Lam teaches the limitations of claim 1 substantially as follows:
A computer-implemented method for a node of a blockchain network, the computer-implemented method comprising: (Lam; Para. [0067]: A node connected to a bitcoin network (i.e. blockchain network) using a client that relays transactions to others)
receiving mined data from the blockchain network corresponding to a plurality of validated transactions; (Lam; Para. [0102]: When at least one node successfully finds a proof-of-work to a challenge (i.e. mined data) the node broadcasts the block (i.e. plurality of validated transactions) to all nodes mining the blockchain)
assembling blocks based on said mined data; and (Lam; Para. [0104]: Nodes may express their acceptance of the block by working on creating the next block (i.e. assembling blocks)in the chain, using the hash of the accepted block (i.e. based on said mined data) as the previous hash for the new block)
sending assembled blocks to a storage entity for storing on a blockchain.  (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain (i.e. sending assembled blocks), a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity for storing on a blockchain))

Regarding claim 2, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 2 as follows:
The computer-implemented method according to claim 1, wherein the mined data received from the blockchain network comprises a block header corresponding to the validated transactions.  (Lam; Para. [0123]: The block is formed with a block header which may contain a hash of the previous block in the blockchain (i.e. block header corresponding to the validated transactions))

Regarding claim 3, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 3 as follows:
The computer-implemented method according to claim 1, wherein the mined data comprises a transaction for a digital asset in exchange for assembling blocks based on the mined data.  (Lam; Paras. [0063], [0077] & [0087]: generating a new virtual currency by solving cryptographic problems (i.e. transaction for a digital asset) such as generating a hashed block for the blockchain (i.e. in exchange for assembling blocks based on the mined data))

Regarding claim 4, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 4 as follows:
The computer-implemented method according to claim 1, wherein the mined data comprises a transaction for a digital asset in exchange for storage of the assembled blocks.  (Lam; Paras. [0063], [0077] & [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed (i.e. transaction for a digital asset in exchange for storage of assembled blocks))

Regarding claim 5, Lam teach the limitations of claim 3.
Lam teaches the limitations of claim 5 as follows:
The computer-implemented method according to claim 3, further comprising a requirement to waiting for a time period t associated with a minimum number of blocks prior to receiving the digital asset.  (Lam; Para. [0159]: subsequent check may be performed by the system periodically at predetermined intervals (i.e. time period t), randomly or based on at least one external factor such as if a new parse block is stored or if a new block is added to the blockchain. This check may also be performed after a predetermined number of blocks have been added to a blockchain (i.e. minimum number of blocks prior to receiving the digital asset))

Regarding claim 7, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 7 as follows:
The computer-implemented method according to claim 1, wherein the blocks include a block header containing a random number provided by a miner.  (Lam; Paras. [0119] & [0127]: The block contains a portion including a nonce which is a random number used as part of the mining process (i.e. random number provided by a miner))

Regarding claim 8, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 8 as follows:
The computer-implemented method according to claim 1, further comprising storing of the blocks on the blockchain.  (Lam; Paras. [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed (i.e. storing of the blocks on the blockchain))

Regarding claim 10, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 10 as follows:
The computer-implemented method according to claim 1, further comprising: 
receiving transactions from the blockchain network; (Lam; Para. [0099]: At least one new transaction is broadcast to at least one node or miner node)
validating transactions received from the blockchain network; (Lam; Para. [0116]: the transaction may be validated by at least one node of the system)
maintaining a distributed, decentralized storage of validated transactions with other nodes in the blockchain network; and (Lam; Para. [0004]: transactions are generally verified by network nodes and recorded in a public leger called a blockchain)
distributing data corresponding to said validated transactions to the blockchain network for mining, (Lam; Para. [0099]: At least one new transaction is broadcast to at least one node or miner node)
the data comprising lists of validated transactions.  (Lam; Para. [0116]: the transaction may be validated by at least one node of the system)

Regarding claim 11, Lam teach the limitations of claim 10.
Lam teaches the limitations of claim 11 as follows:
The computer-implemented method according to claim 10, wherein the step of maintaining the distributed, decentralized storage of validated transactions with other nodes in the blockchain network comprises synchronizing nodes on the blockchain network to maintain an up-to-date list of validated transactions in a decentralized and distributed manner.  (Lam; Paras. [0102]-[0104]: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain; Nodes accept the new block only if all transactions in it are valid and are not already spent; Nodes may express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block (i.e. maintain an up-to-date list of validated transactions))

Regarding claim 13, Lam teach the limitations of claim 10.
Lam teaches the limitations of claim 13 as follows:
The computer-implemented method according to claim 10, wherein the validated transactions are sorted into a defined order such that a common ordering system is used across the nodes in the blockchain network for maintaining the distributed, decentralized storage of validated transactions.  (Lam; Para. [0125]: Timestamping a transaction may assign an order for transactions to take place or provide an additional proof that the transaction was made by an authorized account holder. Timestamping a transaction may also provide an improved account history for at least one blockchain address and may be used to track transactions made across blockchains in a private ledger or track transactions across accounts (i.e. common ordering system))

Regarding claim 14, Lam teach the limitations of claim 13.
Lam teaches the limitations of claim 14 as follows:
The computer-implemented method according to claim 13, wherein the validated transactions are sorted into the defined order using a canonical ordering system for maintaining the distributed, decentralized storage of validated transactions.  (Lam; Para. [0125]: Timestamping a transaction may assign an order for transactions to take place or provide an additional proof that the transaction was made by an authorized account holder. Timestamping a transaction may also provide an improved account history for at least one blockchain address and may be used to track transactions made across blockchains in a private ledger or track transactions across accounts (i.e. common ordering system))

Regarding claim 15, Lam teach the limitations of claim 10.
Lam teaches the limitations of claim 15 as follows:
The computer-implemented method according to claim 10,  wherein the step of distributing data corresponding to said validated transactions to the blockchain network for mining comprises: preparing data corresponding to a list of validated transactions.  (Lam; Para. [0116]: For a transfer of virtual currency to be validated, the owner must provide a private key (i.e. data corresponding to a list of validated transactions) with the transaction which may be validated by at least one node of the system)

Regarding claim 16, Lam teach the limitations of claim 10.
Lam teaches the limitations of claim 16 as follows:
The computer-implemented method according to claim 10, wherein the step of distributing data corresponding to said validated transactions to the blockchain network for mining comprises: creating a commitment transaction for a digital asset in exchange for providing the data corresponding to the list of validated transactions to a miner.  (Lam; Para. [0116]: For a transfer of virtual currency to be validated (i.e. creating a commitment transaction for a digital asset), the owner must provide a private key (i.e. in exchange for providing the data corresponding to the list of validated transactions) with the transaction which may be validated by at least one node of the system)

Regarding claim 21, Lam teach the limitations of claim 1.
Lam teaches the limitations of claim 21 as follows:
A node of a blockchain network, the node configured to perform the method of claim 1.  (Lam; Para. [0067]: A node connected to a bitcoin network (i.e. blockchain network) using a client that relays transactions to others)

Regarding claim 22, Lam teach the limitations of claim 21.
Lam teaches the limitations of claim 22 as follows:
	A super-node of a blockchain network, the super-node comprising: a plurality of nodes according to claim 21; and the storage entity to store the blockchain, wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two, and wherein blocks assembled by the plurality of nodes are sent to, and stored on, the storage entity whereby the storage entity maintains the blockchain.  (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain, a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity is a distributed storage))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1), as applied to claim 1, in view of Jagannatha (US 9703644 B1).
 Regarding claim 6, Lam teaches the limitations of claim 1.
Lam does not teach the limitations of claim 6 as follows:
The computer-implemented method according to claim 1,  wherein the step of assembling blocks based on the mined data comprises assembling large blocks with each block having a size of at least 2 megabytes. 
However, in the same field of endeavor, Jagannatha discloses the limitations of claim 6 as follows:
The computer-implemented method according to claim 1,  wherein the step of assembling blocks based on the mined data comprises assembling large blocks with each block having a size of at least 2 megabytes. (Jagannatha; Col. 6, Lines 7-10: Blocks size may be 2 megabyte (i.e. size of at least 2 megabytes))
Jagannatha is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the capability of producing /processing block of 2MB size as in Jagannatha in order to expand the functionality of the system by providing a means by which processed blocks may be of a size of, for example, 2MB.

Claims 9, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1), as applied to claim 1, in view of Winklevoss (US 10068228 B1).
 Regarding claim 9, Lam teaches the limitations of claim 1.
Lam teaches the limitations of claim 9 as follows:
The computer-implemented method according to claim 1, 
wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two.  (Lam; Paras. [0102] & [0108]: Blocks are broadcast to all nodes mining the blockchain, a bitcoin-QT client may be used to extract a blockchain and store blockchain data (i.e. storage entity is a distributed storage))
Lam does not teach the limitations of claim 9 as follows:
wherein the storage entity is shared between a plurality of nodes on the blockchain network, the plurality of nodes forming a super-node on the blockchain network,
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 9 as follows:
wherein the storage entity is shared between a plurality of nodes on the blockchain network, the plurality of nodes forming a super-node on the blockchain network, (Winklevoss; Col. 9, Lines 52-62: A pool of computer systems called a mining pool (i.e. plurality of nodes forming a super-node) in the blockchain network)
Winklevoss is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the use of super nodes for computation as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 19, Lam teaches the limitations of claim 1.
Lam does not teach the limitations of claim 19 as follows:
A computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1.  

A computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1.  (Winklevoss; Col. 4, Lines 1-9; Col. 6, Lines 1-5 : System comprises one or more networked computers comprising one or more processors and computer readable memory storing instructions for carrying out the functions of the system)
Winklevoss is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the use of super nodes for computation which include computers comprising processors and stored operating instructions to perform functions of the system as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 20, Lam teaches the limitations of claim 1.
Lam does not teach the limitations of claim 20 as follows:
An electronic device comprising: an interface device; one or more processor(s) coupled to the interface device; and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1.  

An electronic device comprising: an interface device; one or more processor(s) coupled to the interface device; and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1.  (Winklevoss; Col. 4, Lines 1-9; Col. 6, Lines 1-5 : System comprises one or more networked computers comprising one or more processors and computer readable memory storing instructions for carrying out the functions of the system)
Winklevoss is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the use of super nodes for computation which include computers comprising processors and stored operating instructions to perform functions of the system as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Regarding claim 24, Lam teaches the limitations of claim 21.
Lam does not teach the limitations of claim 24 as follows:
A blockchain network comprising a plurality of super-nodes according to claim 21, wherein the super-nodes are connected on the blockchain network, wherein the storage entity of each super-node is configured to store a copy of the blockchain, and wherein the blockchain network comprises at least 10 super-nodes. 
However, in the same field of endeavor, Winklevoss discloses the limitations of claim 24 as follows:
A blockchain network comprising a plurality of super-nodes according to claim 21, wherein the super-nodes are connected on the blockchain network, wherein the storage entity of each super-node is configured to store a copy of the blockchain, and wherein the blockchain network comprises at least 10 super-nodes. 
 (Winklevoss; Col. 9, Lines 52-62: A pool of computer systems called a mining pool (i.e. super-nodes) in the blockchain network which add records of recent transactions (i.e. store a copy of the blockchain), there may be one or more mining pools)
Winklevoss is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the use of super nodes for computation as in Winklevoss in order to increase output by aggregating power between nodes in the mining pools (Winklevoss; Col 12, Lines 35-40).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1), as applied to claim 1, in view of Li (US 2014/0136762 A1).
 Regarding claim 12, Lam teaches the limitations of claim 11.
Lam does not teach the limitations of claim 12 as follows:
The computer-implemented method according to claim 11, wherein the nodes, which are synchronized, are synchronized by exchanging invertible bloom filter lookup tables. 
However, in the same field of endeavor, Li discloses the limitations of claim 12 as follows:
The computer-implemented method according to claim 11, wherein the nodes, which are synchronized, are synchronized by exchanging invertible bloom filter lookup tables.  (Li; Paras. [0089] & [0146]: general pattern matching (i.e. synchronized) using bloom filters stored in inverted and non-inverted forms (i.e. invertible bloom filter lookup tables))
Li is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the incorporation of bloom filters to match data patterns as in Li in order to improve searchability of data in a data set.

Regarding claim 18, Lam teaches the limitations of claim 10.
Lam teaches the limitations of claim 18 as follows:
The computer-implemented method according to claim 10,  
wherein the validated transactions are contained in blocks.  (Lam; Paras. [0098]-[0104]: Broadcasting a blockchain block to all nodes mining the blockchain of a proof of work is completed for validated transactions (i.e. validated transactions are contained in blocks))

wherein the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data, 
However, in the same field of endeavor, Li discloses the limitations of claim 18 as follows:
wherein the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data, (Li; Paras. [0089] & [0146]: general pattern matching using bloom filters stored in inverted and non-inverted forms (i.e. invertible bloom filter lookup tables))
Li is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the incorporation of bloom filters to match data patterns as in Li in order to improve searchability of data in a data set.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1), as applied to claim 1, in view of Finlow-Bates (US 2017/0075941 A1).
 Regarding claim 17, Lam teaches the limitations of claim 16.
Lam does not teach the limitations of claim 17 as follows:
The computer-implemented method according to claim 16, wherein a hash tree, a Patricia tree, or another type of radix tree is calculated with the commitment transaction included.  
However, in the same field of endeavor, Finlow-Bates discloses the limitations of claim 17 as follows:
The computer-implemented method according to claim 16, wherein a hash tree, a Patricia tree, or another type of radix tree is calculated with the commitment transaction included.  (Finlow-Bates; Paras. [0029]-[0030]: In order to add a block to the distributed ledger (i.e. commitment transaction) a value is calculated using a hash output from a prior ledger data, a root of a Patricia tree, or a root of a radix tree)
Finlow-Bates is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the use of a hash value in a block of a blockchain as in Finlow-Bates in order to improve the security of the system by providing a tamper resistant hash value in the ledger.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2016/0342977 A1), as applied to claim 1, in view of Hunt (US 2018/0150835 A1).
 Regarding claim 23, Lam teaches the limitations of claim 22.
Lam does not teach the limitations of claim 23 as follows:
A super-node according to claim 22, wherein the storage entity comprises at least 100 gigabytes of storage capacity.  
However, in the same field of endeavor, Hunt discloses the limitations of claim 23 as follows:
A super-node according to claim 22, wherein the storage entity comprises at least 100 gigabytes of storage capacity.  (Hunt; Para. [0005]: A blockchain stored on the distributed ledger contains hundreds of gigabytes, for example (i.e. at least 100 gigabytes of storage capacity))
Hunt is combinable with Lam because all are from the same field of endeavor of secure storage and processing of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Lam to incorporate the capacity for a blockchain of hundreds of gigabytes as in Hunt in order to expand the functionality of the system by providing a means by which a ledger may consist of information of the magnitude of at least, for example, hundreds of gigabytes.

Prior Art Considered But Not Relied Upon
Bohli (US 2018/0336552 A1) which teaches a method for integrating a Proof of Storage (PoS) into a blockchain increases security, robustness and verifiability of a blockchain network. A part of the blockchain to be stored is received at a first one of a plurality of mining nodes of the blockchain network. The part of the blockchain is stored. Mining of the new block is bound to the stored data and performed so as to enforce that 
Ali (US 2017/0236123 A1) which teaches methods, networks, systems, and media for providing global naming services with blockchains without a centralized server. This blockchain network was also implement the use of mining pools for functions of the blockchain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438